Citation Nr: 0803066	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  03-25 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased rating for hypothyroidism, 
evaluated as 30 percent disabling from May 7, 2001.

2.  Entitlement to an increased rating for hypothyroidism, 
evaluated as 10 percent disabling since April 2, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran's DD 214 reflects active service from June 1971 
to July 1975, with three years and nine months of prior 
active service noted.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Fort Harrison, Montana, which granted a 30 percent disability 
rating for the veteran's hypothyroidism, effective May 7, 
2001, and assigned a 10 percent disability evaluation, 
effective April 2, 2002.  In April 2005, the veteran 
testified at a personal hearing before the undersigned Acting 
Veterans Law Judge (VLJ) of the Board.  

The veteran's claim for an increased rating was previously 
before the Board in September 2005 and was remanded for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although the December 2005 VA examination, obtained in an 
effort to comply with the Board's September 2005 directive, 
confirms the presence of hypothyroidism and coronary artery 
disease, the examination report does not discuss whether 
there is a causal relationship between the two diseases, and 
whether any of the veteran's cardiovascular symptomatology is 
associated with his hypothyroidism.  The Board also observes 
that the December 2005 VA examination report also fails to 
assess whether the veteran's complaints such as fatigue and 
feelings of coldness are related to his hypothyroidism.  As a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders, another 
VA examination must be undertaken.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Accordingly, the appeal is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  The veteran should be afforded a VA 
examination in order to determine the 
current severity of his service-connected 
hypothyroidism.  The entire claims file 
must be made available to the physician 
designated to examine the veteran.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.

Based on the review of the file, 
examination of the veteran, and the 
results of all diagnostics and tests, the 
examiner should specifically identify, to 
the extent possible, all physical and 
emotional manifestations that can be 
medically attributed to the veteran's 
service-connected hypothyroidism.  

In addition, the examiner is specifically 
requested to provide an opinion, with 
supporting rationale, as to whether the 
veteran's coronary artery disease is 
attributable to his service connected 
hypothyroidism.  A complete rationale for 
all opinions expressed must be provided. 

2.  After undertaking any additional 
development deemed appropriate, the AOJ 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit sought 
is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of the 
case.  The requisite period of time for a 
response should be afforded.  

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DAVID S. NELSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



